Beck, J.
I. Tbe next friend of tbe plaintiff filed in tbe court a paper reciting that he was satisfied no recovery could be bad in tbe case, and that there was no valid cause of action, and that it was for tbe best interest of tbe plaintiff to dismiss tbe action. Tbe paper shows tbe receipt of $50, paid in consideration of the dismissal of the case and in payment of all claims set up in tbe petition, and directs tbe case to be dismissed. Tbe case coming on for bearing upon this paper, tbe court entered an order dismissing tbe action upon a finding, entered of record with the order, that “said action is not being prosecuted for tbe benefit of tbe said minor, and that tbe further prosecution of tbe action is not for tbe best interest of the minor.”
Code, § 2565 provides that “tbe action of a minor must be brought by bis guardian or next friend; but tbe court has power to dismiss it, if it is not for tbe benefit of tbe minor.”
Under this provision tbe court was authorized to dismiss tbe action upon tbe finding above set out. Tbe correctness of tbe finding cannot be questioned in this court, as tbe record does not disclose tbe evidence upon which it'was made. We will presume that it was supported by tbe facts before tbe court. The judgment of the Circuit Court must be
Affirmed.